******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
  CARLTON JOLLEY v. CAPTAIN VINTON ET AL.
                (AC 38826)
                    Alvord, Keller and Beach, Js.
   Submitted on briefs January 6—officially released March 14, 2017

   (Appeal from Superior Court, judicial district of
                Hartford, Dubay, J.)
   Carlton Jolley, self-represented, the appellant (plain-
tiff), filed a brief.
  George Jepsen, attorney general, and Neil Parille,
assistant attorney general, filed a brief for the appel-
lees (defendants).
                        Opinion

  PER CURIAM. The plaintiff, Carlton Jolley, appeals
to this court claiming that the trial court improperly
granted the motion to dismiss filed by the defendants,
Captain Brian Vinton and Attorney General George Jep-
sen, based on statutory and sovereign immunity. The
defendants claim that the court correctly granted the
motion to dismiss with respect to Jepsen, but concede
that the court should not have granted the motion to
dismiss with respect to Vinton. After a careful review
of the briefs to this court and the record, and in light
of the defendants’ concession, we agree with the
defendants.
  The judgment of dismissal as to Vinton is reversed
and the case is remanded for further proceedings
according to law. The judgment is affirmed in all
other respects.